Citation Nr: 1210944	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  01-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Appellant's character of discharge from military service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran





INTRODUCTION

The Appellant had active service from March 1987 to December 1988 and was separated from service under conditions other than honorable (UOTHC). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 decision of a regional office (RO) of the Department of Veterans Affairs (VA) which determined that the Appellant's discharge from service constituted a bar to the receipt of VA benefits. 

The Appellant presented testimony before a local hearing officer in Houston in April 2002 and at a Board videoconference hearing in March 2003.  Both transcripts have been associated with the claims folder.  

In September 2010, the Board upheld the determination that the Appellant's character of discharge from military service was a bar to VA benefits.  The Appellant appealed the denial to the United States Court of Appeals for Veterans' Claims (Court).  In an August 2011 Order, the Court vacated the September 2010 Board decision consistent with the instructions set forth in the Joint Motion for Remand.  The matter has been returned to the Board for further appellate disposition.


FINDINGS OF FACT

1.  The Appellant has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Appellant's service was terminated by an UOTCH discharge.  

3.  The Appellant's acts that led to his discharge constituted willful and persistent misconduct; his offense was not minor and was not offset by service that was otherwise honest, faithful and meritorious. 

4.  The Appellant was not insane at the time he committed the offense that led to his discharge. 

5.  The Appellant's original discharge has not been upgraded by a discharge review board established under 10 U.S.C. § 1553. 


CONCLUSION OF LAW

The Appellant's discharge from active military service was issued under dishonorable conditions for VA purposes, thereby creating a bar to receipt of VA compensation benefits.  38 U.S.C.A. §§ 101, 1521, 5107, 5303 (West 2002);
 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.301, 3.159, 3.354 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 



Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the RO provided VCAA notice to the Veteran in August 2004 (which was per Board Remand dated in August 2003), July 2005, and May 2009.  The Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service personnel and treatment records, post-service medical records, lay statements, records from the Social Security Administration, transcripts from the 2002 RO and 2003 Board hearings, news articles, numerous statements of the Veteran, and a report of VA medical examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2) ; 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) ; 38 C.F.R. § 3.12 . 

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct-includes a discharge under other than honorable conditions, if is determined that it was issued because of willful and persistent misconduct, which does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. 
§ 3.12(d) . 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) . 

A discharge because of one of the above-identified offenses will not be a bar if it is found that the person was insane at the time of committing the offense causing the discharge. 38 C.F.R. § 3.12(b) .  VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 . 

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145   (1996). 

In May 1997, the VA General Counsel  issued an opinion which discussed the intended parameters of the types of behavior which were defined as insanity in 
38 C.F.R.§ 3.354(a) .  The opinion states that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It further indicates that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  It holds that term "become antisocial" in the regulation referred to the development of behavior which was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  It was indicated that the reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  VAOPGCPREC 20-97. 

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Finally, the opinion also holds that personality disorders, including an antisocial personality disorder do not satisfy the definition of insanity as contemplated at 38 C.F.R. § 3.354 .  Id.  

The Appellant has set forth alternate theories of why the character of his discharge should not be a bar to VA benefits, including racial discrimination, illegal actions on the part of the Navy, violation of civil liberties, and insanity at the time of the offense, to name a few.  Mostly recently, the Appellant's accredited representative argues that his drug use, for which he was discharged, was isolated and infrequent, and thus, should not be considered willful misconduct under 38 C.F.R. § 3.301(c(3).  The Appellant's attorney further argues that a one-time charge of cocaine use should be considered a minor offense and not "persistent" misconduct under 38 C.F.R. § 3.312(d)(4). 

In this case, the pertinent facts are as follows.  In December 1986, the Appellant acknowledged pre-service marijuana use.  He signed a Drug and Alcohol Abuse Statement of Understanding, in which he acknowledge that drug abuse violated Navy standards of behavior.  He further acknowledges that if he engaged in illegal drug abuse, he may have administrative actions taken against him, to include separation in lieu of trial, which could result in an UOTCH.  He also attested that if a urinalysis indicated drug use other than marijuana, it would be cause for discharge from the Navy.

In March 1987, the Appellant enlisted in the United States Navy for four years.  The same month he was again briefed on the Navy's drug and alcohol policy.  In June 1988, the Navy drug lab reported that the Appellant's urine sample submitted May 27, 1988, tested positive for cocaine.  The Appellant was given nonjudicial punishment for wrongful use of a controlled substance.  He forfeited money, was reduced to E-1, restricted for 45 days, and received 45 days extra duty.  

In July 1988, the Appellant was notified that he was being separated by reason of misconduct due to drug abuse.  He was advised of his right to consult with an attorney, which he waived.  The Appellant acknowledge that if the separation was approved, characterization of service might be UOTCH.  He was referred for counseling in July 1988.  The appellant was found to be psychologically drug dependent.  

The Appellant was offered inpatient drug treatment at a VA hospital according to then 10 U.S.C.A. § 1090, which required that members who were dependent upon drugs be afforded a minimum of 30 days treatment prior to separation.  The Appellant refused treatment for drug and alcohol dependency.  This was signed by the Appellant on July 6, 1988.

In August 1988, he was again found to be drug dependent and not an experimenter.  He was not recommended for further service.  It was recommended that discharge be UOTCH/Misconduct (Drug Abuse) by the Commanding Officer for total disregard for Navy policy on drug abuse as indicated by the Appellant's use of cocaine.  The Appellant was separated from service in December 1988 with an UOTCH.

In sworn testimony before the  Naval Discharge Review Board in 1991, the Appellant admitted that he used drugs "only" three times during service.  The Board would note at this juncture the since this time the Appellant has made varying statements as to his in-service drug use.  Notably, in testimony before the RO in April 2002, the Appellant testified that he was off duty having fun and he was not sure how the cocaine got into his system.  In the March 2003 Board hearing, the Appellant testified that it was normal routine when he was off-duty having a couple of drinks and somebody might put out "a little something" and say try this and he never thought it would destroy his life like it had.  BVA transcript at 7.  He did also testify that he was self-medicating because he was unable to deal with having witnessed the death of one of his friends.  In an April 1993 hospital admission, the Appellant indicated that he began using cocaine in the Navy.  Shortly thereafter, in November 1994, the Appellant was sentenced to prison for delivery of cocaine.  Upon VA examination in June 2009, the Appellant indicated that he used cocaine only one time.  For purposes of assessing the Veteran's credibility, the Board finds that these inconsistencies make the Veteran's statements as to the frequency of use of drugs not credible. 

While the varying statements of the Appellant regarding his drug use are wholly inconsistent and render the Appellant inherently incredible, the Appellant's attorney admitted in their December 2011 Brief that the Appellant used drugs a total of three times during service  and tested positive once for cocaine.  Though, the Appellant's attorney argues that these facts amount to "isolate and infrequent" use and thus, not willful misconduct under the applicable statutes, the Board disagrees.  

The evidence surrounding the Appellant's discharge from military service reflects that the acts that led to his discharge were the result of willful and persistent misconduct.  See 38 C.F.R. § 3.12(d)(4).  By the Appellant's own admission he used drugs on three occasions, only having been caught once.  The Appellant's Commanding Officer characterized the Appellant's behavior as a total disregard for Navy Policy on drug abuse, which the Appellant had been counseled on two prior occasions and agreed in writing to abstain from such abuse.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n).  The Appellant's Commanding Officer  endorsed the administrative discharge and UOTHC.  The Appellant waived his right to Counsel and accepted the character of discharge.  
   
In characterizing the Appellant's misconduct, the Board finds that it is analogous to "willful and persistent" as the Appellant admitted to using drugs on more than one occasion and service personnel records show he refused in-patient drug treatment, which was an attempt to rehabilitate him.  Moreover, the evidence shows that the Appellant's disregard for the existing policies regarding drug abuse lends credence that his behavior was willful.  Finally, the Appellant was determined to be drug dependent in August 1988 by military providers and the use of drugs to the point of addiction will be considered willful misconduct and not a minor offense.  38 C.F.R. § 3.301(c)(3). 

Because the Appellant was discharged as the result of willful and persistent misconduct, his discharge is considered to have been issued under dishonorable conditions.  Such a discharge is a bar to the receipt of VA benefits. 

The only exception to the bar to VA benefits based on a discharge that is considered to be dishonorable as a result of willful and persistent misconduct is insanity.  With regard to misconduct, insanity need only exist at the time of an offense or the misconduct to be relevant.  There need not be a causal connection between the insanity and the misconduct.  See Struck v. Brown, 9 Vet. App. 145   (1996). 

While the Appellant at one time contended that he was insane at the time of the offense, he also alleged his insanity stemmed from posttraumatic stress disorder.  Insanity constitutes a narrow definition of the law.  Service treatment records are silent for any psychiatric disorder.  On examination in July 1988, the Appellant denied any psychiatric symptoms, to include experiencing periods of unconsciousness, nervous trouble of any sort, loss of memory or amnesia, depression or excessive worry, frequent trouble sleeping, and dizziness or fainting spells.  Upon mental status examination, no psychiatric abnormality was found. 

The July 1988 examination report is highly probative.  It reveals that neither the Appellant nor trained medical examiners were of the opinion that the Appellant was insane during the pertinent time period.  This contemporaneous evidence of the Appellant's mental status in 1988 is persuasive and the Board finds that the Appellant was not insane at the time of the offense.  Moreover, the June 2009 VA examiner in reviewing the service treatment records, found no signs or symptoms of a mental disorder, other than substance abuse, during service.  The Board acknowledges the Appellant has submitted medical evidence showing a post-service psychological disability; however, it is the time period that the offense was committed that is relevant in terms of determining whether the Appellant was insane. 

There is no evidence suggesting that the Appellant was insane at the time of his misconduct or at any time during military service.  Nor do the records reflect that the Appellant had a disease that caused him to act in a manner not in accordance with his normal method of behavior; or caused him to interfere with the peace of society, or caused him to depart from the accepted standards of the community.  In general, the evidence shows that the Appellant knowingly acted during the misconduct.  Consequently, there is no applicable exception to the characterization of the Appellant's discharge as dishonorable. 

By his statements and testimony, the Appellant appears to be contending that circumstances (only using drug three times and/or self-medicating) should exonerate him and except him from having his service be considered dishonorable. The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 . 

The Board finds that the more probative and persuasive evidence regarding the events surrounding the Appellant's misconduct discharge are the service records as they were made contemporaneously or within a short time after the events occurred while the Appellant's recent statements and testimony are being made many years after his discharge from service and in conjunction with seeking compensation from VA.  Thus, the Appellant's statements are inherently less probative as they are being made remotely from the events surrounding his discharge and in seeking monetary benefits.  See e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503   (1994). 

Finally, there is no evidence that the Appellant's discharge has been upgraded by a discharge review board established under 10 U.S.C.A. § 1553, to include most recently in February 1999 when the Department of the Navy reviewed the Appellant's application and found no existence of error or injustice. 

For the foregoing reasons, the Appellant's discharge from military service is considered to have been issued under dishonorable conditions.  An exception is not warranted because the Appellant was not insane at the time of his willful and persistent misconduct that caused such a discharge.  38 C.F.R. § 3.12 .  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) ;
 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 


ORDER

Based on the character of discharge from active duty, entitlement to Department of Veterans Affairs VA benefits is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


